This is an appeal from a judgment of the county court of Cleveland county in favor of the Security State Bank against J.L. Corbett, county treasurer, to recover certain money paid as taxes to the county treasurer under protest. It is stipulated and agreed that, since the filing of the appeal this court has decided the issues involved in this case in the cases of Board of Equalization of Oklahoma County v. *Page 242 
First State Bank of Oklahoma City, 77 Okla. 291, 188 P. 115, and Brown, County Treasurer, v, Hennessey State Bank,78 Okla. 141, 189 P. 355. It is also stipulated and agreed that the judgment be reversed upon authority of the above entitled cases.
It appearing to the court that the judgment is erroneous according to the former opinions of this court, the case is reversed, and the cause remanded, with instructions to render judgment in favor of defendant and against the plaintiff.
PITCHFORD, V. C. J., and JOHNSON, ELTING, and NICHOLSON, JJ., concur.